At the outset, I would like to congratulate Mr. Peter Thomson on his assumption of the presidency of the General Assembly at its seventy-first session and to wish him every success in discharging his important duties. We are also grateful to Mr. Mogens Lykketoft for all his hard work in presiding over the Assembly at its seventieth session.
A year ago we gathered here to witness the adoption of a comprehensive and people-centred post-2015 development agenda. There are milestones in history when universal values are translated into political commitments that change the course of events. We hope that the adoption of the 2030 Agenda for Sustainable Development will be one such milestone. When we reached an agreement on Sustainable Development Goals (SDGs), we drew on the success story of the Millennium Development Goals, which proved to be instrumental in promoting development worldwide.
Azerbaijan has integrated SDG targets into its national development strategy and continues to implement large-scale programmes on improving good governance, fostering sustainable growth, strengthening the rule of law, ensuring respect for human rights, facilitating access to public services and promoting inclusive societies. Despite the global economic crisis and the sharp decline in oil prices, Azerbaijan has managed to maintain its economic growth. Sustainable economic growth has enabled Azerbaijan not only to focus on its national development strategy, but also to actively support international development. Azerbaijan has rendered international humanitarian and development assistance to a number of countries through the Heydar Aliyev Foundation and the Azerbaijan International Development Agency under the Ministry of Foreign Affairs.
In June, Azerbaijan was elected to join the Economic and Social Council for the years 2017 to 2019, after a vote at the General Assembly in which 176 of 184 Member States took part. Since the Economic and Social Council is the central platform for professional deliberations on sustainable development, we will have yet another opportunity to contribute to international development.
To advance SDG 16, Azerbaijan drew up a draft resolution entitled “Prevention of corruption by promoting transparent, accountable and efficient public service delivery through the application of best practices and technological innovations”, which was unanimously adopted at the sixth session of the Conference of the States Parties to the United Nations Convention against Corruption, held from 2 to 6 November 2015.
Against the background of the various threats and challenges facing the world nowadays, it is critical to consistently promote the value of different cultures, enhancing understanding among diverse communities and fostering mutual respect. Located between the two great continents of Asia and Europe, Azerbaijan is a unique place, where East and West meet, where the world’s main religions peacefully coexist and where the values and traditions of different cultures harmoniously complement each other. It is no coincidence that the seventh Global Forum of the United Nations Alliance of Civilizations was held this year in my country.
Unresolved armed conflicts, terrorism, violent extremism, aggressive separatism, intolerance and discrimination on ethnic and religious grounds continue to represent the most serious challenges to development and are some of its most persistent obstacles. The outcome document of the United Nations summit at which the post-2015 development agenda was adopted states that there can be no sustainable development without peace and no peace without sustainable development, recalling the rights and obligations of States under international law and reaffirming the need to respect the territorial integrity and political independence of States.
Since the last general debate, no substantive progress has been made in the settlement of the Armenia- Azerbaijan conflict. Armenia continues to occupy Azerbaijani territory, including the Nagorno Karabakh region and seven adjacent districts, in flagrant violation of international law and Security Council resolutions 853 (1993), 874 (1993) and 884 (1993). It is unfortunate that its engagement in the conflict-settlement process is nothing but a travesty.
Azerbaijan does not have access to the economic potential of the occupied territory. The disruption of communications — as a direct consequence of the military occupation of our territory — is a serious obstacle to the full-fledged socioeconomic development of the country as a whole. Further, the region’s untapped prospects for economic development are going unfulfilled, particularly in terms of intra- and transregional connectivity.
The humanitarian consequences of the conflict have been equally grim, which makes urgent solutions necessary. As a direct impact of the massive displacement of people from their places of origin, close to 1 million refugees and internally displaced persons continue to be deprived of their basic human rights and fundamental freedoms, most notably the right to have access to their homes and property. Further continuation of this situation is intolerable.
Armenia’s policy and practices in the occupied territory of Azerbaijan undermine the prospects of achieving a political settlement of the conflict and pose an imminent threat to the peace, security and stability of the region. The Republic of Azerbaijan has made it clear on numerous occasions that the unlawful presence of Armenia’s armed forces in the occupied Azerbaijani territory is a major factor in destabilizing the region. It has the potential of escalating at any time, with unpredictable consequences. It is also the main cause of tensions and incidents in the conflict zone.
Instead of engaging in negotiations in good faith, Armenia demonstrably disrupts any attempt to settle the conflict by peaceful means. In total disregard of Security Council demands and in flagrant violation of international law, Armenia refuses to withdraw its troops from Azerbaijan, prevents hundreds of thousands of forcibly displaced Azerbaijanis from returning to their homes and tries to further consolidate the status quo by altering the physical, demographic and cultural character of the occupied territories — a worrying development that was confirmed by a number of fact-finding missions conducted by the Organization for Security and Cooperation in Europe (OSCE). Furthermore, Armenia frequently resorts to armed provocations in an attempt to divert attention from the core, substantive issues of the peace process, trying, instead, to put focus on the technical aspects of the ceasefire.
Recently, in early April 2016, Armenia conducted large-scale attacks against the civilian population of Azerbaijan. It subjected densely populated areas of Azerbaijan, including schools, hospitals and places of worship, to intensive fire from heavy artillery and large-calibre weapons. As a result of these reckless attacks, large numbers of Azerbaijani civilians, including children, women and the elderly, were killed or seriously wounded. Had effective civil defence measures not been used in a timely manner, the number of casualties would have been significantly higher. Armenia also systematically mutilated the bodies of fallen Azerbaijani soldiers. During those attacks, 34 towns and villages in Azerbaijan suffered severe destruction. Substantial damage was inflicted upon private and public property, including critical civilian infrastructure. In particular, hundreds of civilian buildings, among them residences, schools, kindergartens, cultural centres and other civilian facilities, were ruined.
Armenia’s direct and deliberate attacks against the Azerbaijani civilian population, as well as inhuman acts against Azerbaijani military servicemen during its offensive action in April, constitute yet another serious violation of international humanitarian and human rights law. By its deliberate offensive actions, Armenia has undermined the ceasefire regime established in 1994 and endangered the prospects for the political settlement of the conflict.
Having received an effective response from Azerbaijan, Armenia was forced to request a ceasefire, which was agreed pursuant to the mediation efforts of the Russian Federation on 5 April, in Moscow, at the meeting of the chiefs of defence of Armenia and Azerbaijan. Despite that agreement, Armenia continued to violate the ceasefire. After amassing forces in seized Azerbaijani territory and building heavily reinforced military fortifications, on 19 September, Armenia began intensive military activity in the occupied Aghdam district. Meanwhile, Armenia has continued to challenge and attempt to undermine the efforts of the international community, including those of the co-Chair countries of the OSCE Minsk Group, namely, the United States, Russia and France, which have been aimed at achieving a breakthrough in the peace talks and withdrawing Armenia’s troops from the sovereign lands of Azerbaijan.
Armenia must realize that exploiting the status quo and armed provocations is a grave miscalculation. Its hypocritical attempts to mislead the international community on the root causes of the conflict by representing themselves as the suffering party is doomed to fail. Azerbaijan expects Armenia to halt its military build-up in the occupied territory and engage in negotiations with Azerbaijan in good faith, so as to find a long-overdue political solution to the conflict. The conflict can be resolved only on the basis of Azerbaijan’s sovereignty and territorial integrity within its internationally recognized borders, as reflected, incidentally, in the resolutions of the Security Council. The sooner Armenia reconciles itself to this reality and withdraws its armed forces from the occupied territory of Azerbaijan, the earlier the conflict will be resolved. Armenia and its population will then benefit from the prospects of cooperation and economic development.
My country will spare no effort to achieve the settlement of the conflict and ensuring peace, justice and development in the region.
